PER CURIAM.
This disciplinary proceeding is before the Court for consideration of a referee’s report filed pursuant to rule 3-7.6(c)(6) of the Rules Regulating The Florida Bar. We have jurisdiction of attorney discipline proceedings. Art. V, § 15, Fla. Const.
The Florida Bar filed a formal complaint charging respondent with violation of the former Florida Bar Integration Rule and Code of Professional Responsibility, based on his conviction of a felony in United States District Court. A referee was appointed. Respondent submitted a guilty plea for a consent judgment. The consent judgment signed by respondent provides for disbarment without leave to reapply for a period of five years, with the time period funning from August 13, 1985, the date of respondent’s conviction of the criminal offense in federal court. The consent judgment was approved by a designated reviewer representing the Board of Goyernors of The Florida Bar.
Accepting the respondent’s plea, the referee found that respondent was adjudicated guilty of conspiracy to defraud the United States in violation of Title 18, United States Code, section 371. The referee found respondent guilty of violating Disciplinary Rules 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law) as well as the Integration Rule, article XI, Rule 11.02(3)(a) (commission of an act contrary to honesty, justice and good morals) and Rule 11.02(3)(b) (commission of a crime). Consistent with the consent judgment plea submitted by respondent and approved by the Bar, the referee recommended disbarment without permission to apply for readmission for a period of five years, with the period running from August 13, 1985.
Neither party seeks review of the referee’s report. We therefore approve the findings and recommendations of the referee. Rules Regulating The Florida Bar, rule 3-7.6(c)(6). Arthur G. Brodsky is hereby disbarred, effective immediately.
Costs are assessed against the respondent. Judgment is entered against Arthur G. Brodsky in the amount of $150.00, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.